Warner, C. J.
The error assigned to the judgment of the Court below, is the sustaining the demurrer to complainant’s bill, and dismissing the same. The special facts alleged in this bill, in our judgment, make a strong case for the interposition of a court of equity for the relief of complainant. See 3014, 3028, 3063, 3082, 3103, 2558, sections of the Code. The facts stated in the complainant’s bill (which the demurrer admits to be true,) entitle the complainant to the special assistance oí a court of equity for the protection of his rights. The demurrer to the bill, therefore, should have been overruled and the injunction continued, or modified according to the sound discretion of the Court below, so as to protect the rights of the complainant.
Let the judgment of the Court below' be reversed.